DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-39 are pending in this office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robin Rohlicek reg No 43, 349 on 06/14/2021.
Listing of claims:
The following claim will replace all previous claims
 (Currently Amended) A method for graph-based computation, the method including:
accepting specification information for the graph-based computation, the specification information including a plurality of graph elements, and providing a visual representation of the specification information to a user;
determining, on a first computation system, a visual representation of a plurality of groups of the graph elements based on the accepted specification information, including 

the path of the outline separating a first graph element in the first group from a second graph element not in the first group, 
the path of the outline being computed based on positions of the first graph element and the second graph element, 
the computing of the path including applying one or more processing steps or constraints depending on locations of one or more vertices of the first graph element and one or more vertices of the second graph element, including separating the outline of the first group of graph elements at a minimum distance from another outline determined for a second group of graph elements including the second graph element while minimizing an area or length enclosed by the outline for the first group of graph elements and the another outline of the second group of graph elements;
providing a visual representation of spatial regions for the plurality of groups to the user in conjunction with the visual representation of the specification information; and
causing execution of the graph-based computation on a second computation system to be consistent with the plurality of groups.
(Previously Presented) The method of claim 1 wherein determining the visual representation of the plurality of groups includes processing the accepted specification information to form the plurality of groups.
(Cancelled). 
(Previously presented) The method of claim 2 wherein causing execution of the graph-based computation to be consistent with the formed groups includes forming an executable representation of the graph-based computation from the specification information and the formed groups.

forming a runtime specification of the graph-based computation according to the formed plurality of groups, for controlling the execution of graph-based computation on a second computation system.
(Previously Presented) The method of claim 1 wherein the plurality of groups includes nested groups of graph elements.
(Original) The method of claim 1 wherein the specification information for the graph-based computation includes a specification of the plurality of graph elements, the specification of each graph element including a location of a visual representation of the graph element in a visual representation of the graph-based computation.
(Currently Amended) The method of claim 1 wherein determining the visual representation of plurality of groups of the graph elements includes:
forming a first characterization of a candidate set of outlines enclosing the spatial regions for the plurality of groups; and
determining a second characterization of a final set of outlines enclosing the spatial regions for the groups from the first characterization.
(Original) The method of claim 8 wherein forming the first characterization includes forming a tessellation of at least a part of the visual representation surrounding the graph elements.
(Original) The method of claim 9 wherein forming the first characterization includes identifying intersections of edges of tiles of the tessellation and the set of outlines.

(Original) The method of claim 11 wherein modifying the intersections includes constraining the modified intersections according to separation limits between outlines or between outlines and graph elements.
(Previously presented) The method of claim 11 wherein determining the second characterization further includes smoothing an outline formed by joining the intersections.
(Original) The method of claim 8 wherein the graph elements form a partially ordered set, and forming the first characterization includes determining a number of outlines separating pairs of graph elements according to the partial ordering.
(Original) The method of claim 14 wherein forming the first characterization includes determining intersections of lines between visual representations of graph elements and the set of outlines according to the number of outlines separating the graph elements.
(Original) The method of claim 8 wherein determining the second characterization of a final set of outlines includes reducing a length of each of the candidate set of outlines to form the final set of outlines.
(Original) The method of claim 16 wherein reducing the length is constrained by separation limits between outlines or between outlines and visual representations of graph elements.

(Original) The method of claim 1 wherein each of the graph elements in the subset of graph elements includes nodes in a graph that includes nodes interconnected by links.
(Previously presented) The method of claim 19 wherein each of one or more of the graph elements in the subset of graph elements represents a computation step within the graph-based computation.
(Original) The method of claim 1 wherein the visual representation of each spatial region includes visual representations of at least some of the graph elements in the group corresponding to that spatial region.
(Previously Presented) The method of claim 1 wherein the path of the outline of the spatial region for the first group encloses the spatial region for the first group.
(Previously Presented) The method of claim 22 wherein the outline has a non-rectilinear shape that includes a first curved portion shaped to surround visual representations of the one or more graph elements and includes a second curved portion shaped to avoid a visual representation of the at least one graph element out of the first group. 
(Currently Amended) Software stored in a non-transitory form on a computer-readable medium, for graph-based computation, the software including instructions for causing a computation system to:

determine a visual representation of a plurality of groups of the graph elements based on the accepted specification information, including 		computing a path of an outline of a spatial region for at least a first group of graph elements of the plurality of groups of graph elements, 
		the path of the outline separating a first graph element in the first group from a second graph element not in the first group, 
the path of the outline being computed based on the positions of the first graph element and the second graph element, 
the computing of the path including applying one or more processing steps or constraints depending on locations of one or more vertices of the first graph element and one or more vertices of the second graph element, including separating the outline of the first group of graph elements at a minimum distance from another outline determined for a second group of graph elements including the second graph element while minimizing an area or length enclosed by the outline for the first group of graph elements and the another outline of the second group of graph elements; 
provide a visual representation of spatial regions for the plurality of groups to the user in conjunction with the visual representation of the specification information; and
cause execution of the graph-based computation on a second computation system to be consistent with the plurality of groups.
(Currently Amended) A computation system for graph-based computation, the computation system including:
an input device or port configured to accept specification information for the graph-based computation, the specification information including a plurality of graph elements, 

at least one processor configured to determine a visual representation of a plurality of groups of the graph elements based on the accepted specification information, including 		
computing a path of an outline of a spatial region for at least a first group of graph elements of the plurality of groups of graph elements, 
the path of the outline separating a first graph element in the first group from a second graph element not in the first group, 
the path of the outline being computed based on the positions of the first graph element and the second graph element, 
the computing of the path including applying one or more processing steps or constraints depending on locations of one or more vertices of the first graph element and one or more vertices of the second graph element, including separating the outline of the first group of graph elements at a minimum distance from another outline determined for a second group of graph elements including the second graph element while minimizing an area or length enclosed by the outline for the first group of graph elements and the another outline of the second group of graph elements; 
wherein a visual representation of spatial regions for the plurality of groups is provided to the user in conjunction with the visual representation of the specification information; and
wherein the at least one processor is further configured to cause execution of the graph-based computation on a second computation system to be consistent with the plurality of groups.
(Previously presented) The method of claim 1 further including:
accepting prior specification information for the graph-based computation, the prior specification information including a prior plurality of graph elements; and 

accepting user interactions with the visual representation of the prior specification information.
(Previously presented) The method of claim 26, wherein accepting user interactions with the visual representation of the prior specification information includes processing inputs and modifications made by the user responsive to the visual representation of the prior specification information.
(Previously presented) The software of claim 24, further including instructions for causing the computation system to:
accept prior specification information for the graph-based computation, the prior specification information including a prior plurality of graph elements, 
provide a visual representation of the prior specification information to the user; and
accept user interactions with the visual representation of the prior specification information.
(Previously presented) The software of claim 28, wherein the instructions for causing the computer system to process user edits to the prior specification information includes instructions for processing inputs and modifications made by the user responsive to the visual representation of the prior specification information.
(Previously presented) The computation system of claim 25, wherein the at least one processor is further configured to:
accept prior specification information for the graph-based computation, the prior specification information including a prior plurality of graph elements, 
provide a visual representation of the prior specification information to the user; and

(Previously presented) The computation system of claim 30, wherein process user edits to the prior specification information includes process inputs and modifications made by the user responsive to the visual representation of the prior specification information.
(Previously Presented) The method of claim 22, wherein computing the path of the outline of the spatial region includes determining the outline enclosing the spatial region to be a smoothed curved outline. 
(Previously Presented) The method of claim 1, wherein computing the path of the outline of the spatial region includes determining at least part of an outline enclosing the spatial region to separate the at least one graph element out of the first group and a graph element in the first group.
(Previously Presented) the method of claim 1, wherein the outline of spatial region for the first group of graph elements is a contiguous outline, and wherein determining the visual representation of the plurality of groups further includes computing paths of at least two disjointed outlines enclosing different graph elements for a second group of graph elements from the plurality of groups, the at least two disjointed outlines being separated by the contiguous outline of the first group of graph elements.
(Previously Presented) The method of claim 1, wherein determining the visual representations of the plurality of groups includes:

identifying at least a portion of the one or more visual representations of the one or more graph elements in the first group of graph elements and at least a portion of the visual representation of the second graph element not in the first group of graph elements; and
based on the identified portions, computing the locations of the one or more vertices of the first graph element and one or more vertices of the second graph element.

(Currently Amended) the method of claim 1, wherein applying the one or more processing steps or constraints depending on the locations of one or more vertices of the first graph element and one or more vertices of the second graph element includes one or more of:

curving edges of the outline of the first group of graph elements, 

preferring the outline of the first group forming a connected region; and 
avoiding concave sections of the outline of the first group of graph elements.

(New) The method of claim 1, wherein the path of the outline is computed based on a nesting level associated with the at least one graph element of the plurality of graph elements and applying the one or more processing steps or constraints further depends on the nesting level associated with at least one graph element of the plurality of graph elements.

(New) The method of claim 37 wherein a visual representation of the spatial region for the first group is contained within a visual representation of a spatial region for a third group of the plurality of groups, according to a nesting of the first group of graph elements within the third group of graph elements, where (1) the first group of graph elements is a subset of fewer than all graph elements in the third group of graph elements, and (2) each graph element in the first group of graph elements is directly connected at least one other graph element in the first group of graph elements within the graph-based computation.

(New) The method of claim 37, further comprising determining a nesting level from a plurality of nesting levels for at least some graph elements of the plurality of graph elements, the plurality of nesting levels being partially ordered according to a depth of nesting; wherein
the first group of graph elements is associated with a first nesting level, and the first group of graph elements includes a third group of graph elements of the plurality of groups, the third group being associated with a second nesting level representing a greater depth of nesting than the first nesting level, and each graph element in the third group has a nesting level representing a depth of nesting of at least the second nesting level;
determining the visual representation includes determining a path of an outline of a second spatial region for the third group of graph elements to be included in the spatial region for the first group; and
providing the visual representation includes providing a visual representation of the spatial region for the first group and the second spatial region.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claim 1, 24 and 25 art of record fail to discloses at least the following:
“including separating the outline of the first group of graph elements at a minimum distance from another outline determined for a second group of graph elements including the second graph element while minimizing an area or length enclosed by the outline for the first group of graph elements and the another outline of the second group of graph elements”.
	Li discloses outputting a visualization of a computing graph in a graphical user interface (GUI) as in fig1A-1D, while using different cues for the visualization (Col 8 line 30-45). And by displaying such graph, they are listed and displayed in specific area of the GUI with outlines.
Wholey also displays the computing graph and distinguish between different group of graph using outlines (Fig. 2 A and 2B).
North also, is directed to displaying the graph while controlling the area occupied by a subgroup of the graph using marker and bounding boxes. North also maintain the minimum distance between the outlines, but art of record fails to maintain the minimum area for the subgraph in order to display other graphs in their respective minimum area while also maintaining the minimum distance between the outlines in the display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191